Name: Commission Regulation (EEC) No 2993/87 of 6 October 1987 establishing the date of implementation in the Community of the system of certificates of origin provided for under the 1983 International Coffee Agreement when quotas are in force
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  international affairs;  international trade
 Date Published: nan

 No L 284/ 12 Official Journal of the European Communities 7. 10 . 87 COMMISSION REGULATION (EEC) No 2993/87 of 6 October 1987 establishing the date of implementation in the Community of the system of certificates of origin provided for under the 1983 International Coffee Agree ­ ment when quotas are in force THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2896/87 of 28 September 1987 on the application of the system of certificates of origin provided for under the 1983 Interna ­ tional Coffee Agreement ('), and in particular Article 6 thereof, Whereas the Council of the International Coffee Organi ­ zation decided at its session of 21 September to 5 October 1987, to reintroduce quotas from 6 October 1987 ; Whereas the above provisions should be implemented, HAS ADOPTED THIS REGULATION : Article 1 For the implementation of the 1983 International Coffee Agreement the provisions of Council Regulation (EEC) No 2896/87 shall apply from 6 October 1987. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 October 1987. For the Commission Lorenzo NATALI Vice-President (') OJ No L 276, 29 . 9 . 1987, p. 1 .